Determination annulled on the law with costs and petition granted, in accordance with the following memorandum: In this CPLR article 78 proceeding, petitioner challenges a determination of respondent Commissioner which upheld the local agency’s denial of petitioner’s application for medical assistance. The agency denied petitioner’s application for benefits because she forgave an indebtedness of $18,000 on notes that her two sons had given her in exchange for conveyance of the family home to them. The agency took the position that petitioner’s forgiveness of the debt constituted an uncompensated transfer of assets which, when taken into account, resulted in her having excess resources. After a fair hearing, the Commissioner upheld that *936determination, concluding that petitioner had not rebutted the presumption that the transfer was for the purpose of qualifying for such assistance (see, Social Services Law § 366 [5] [a], [b] [2]; 18 NYCRR 360.8 [a], [b]). We conclude that the Commissioner’s determination is not supported by substantial evidence and must be annulled.
The testimony at the fair hearing established that, although petitioner was in a nursing home when she conveyed her house to her sons in May 1985 and forgave their indebtedness in October 1985, she had sufficient assets and income to cover the cost of her nursing home care and anticipated going home shortly. In fact, petitioner was discharged to her son’s home in November 1985. At the time, she had recovered from the stroke for which she had been admitted to the nursing home and anticipated remaining home indefinitely. Additionally, she had not yet exhausted her resources and had not applied for medical assistance in connection with the first nursing home stay. Unfortunately, in December 1985, about one month after she was discharged, she fell and broke her toes, which required her hospitalization and ultimate confinement in another nursing home. In May 1986, after several months in the second nursing home, petitioner’s assets were exhausted and she had to apply for medical assistance. The evidence at the fair hearing established that petitioner’s motive for transferring her house to her sons and forgiving their indebtedness was her inability to maintain the home physically and financially, as well as her desire to make a gift to her sons out of love and gratitude for what they had done for her, including maintaining the house in her absence.
In these circumstances, the Commissioner’s determination is not supported by substantial evidence. Petitioner had no need for medical assistance and did not anticipate any further need at the time she made the transfer. It cannot rationally be concluded that the transfer was made to qualify for medical assistance when the need for medical assistance was the result of an accidental injury sustained after the date of transfer. In such situations, the transfer is "exclusively for some purpose other than to qualify for medical assistance” (18 NYCRR 360.8 [b]; see, Social Services Law § 366 [5] [b] [2]). Thus, petitioner has sustained her burden of rebutting the statutory presumption.
All concur, except Lawton, J., who dissents and votes to confirm the determination, in the following memorandum.